NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5071-17T2

NEW JERSEY MOTOR
VEHICLE COMMISSION,

          Petitioner-Respondent,

v.

CHARLES C. HUTCHINSON,

     Respondent-Appellant.
____________________________

                    Argued May 30, 2019 – Decided July 9, 2019

                    Before Judges Vernoia and Moynihan.

                    On appeal from the New Jersey Motor Vehicle
                    Commission, Agency Docket No. 06612.

                    Thomas J. Russomano argued the cause for appellant
                    (Schiller, Pittenger & Galvin, PC, attorneys; Thomas J.
                    Russomano, of counsel and on the brief; Jay B. Bohn,
                    on the briefs).

                    Vivek N. Mehta, Deputy Attorney General, argued the
                    cause for respondent (Gurbir S. Grewal, Attorney
                    General, attorney; Melissa H. Raksa, Assistant
                    Attorney General, of counsel; Vivek N. Mehta, on the
                    brief).
PER CURIAM

      Respondent Charles C. Hutchinson appeals from the final administrative

decision of the Motor Vehicle Commission (MVC) denying his application for

a license to operate a used car dealership because he failed to disclose his 2013

criminal conviction on his license application and his conviction otherwise made

him an improper person for licensure under N.J.A.C. 13:21-15.3. The MVC also

determined Hutchinson's conviction related adversely to the license he sought,

such that the Rehabilitated Convicted Offenders Act (RCOA), N.J.S.A.

2A:168A-1 to -16, did not preclude the denial of his application. We affirm.

                                       I.

      Hutchinson, as sole owner and operator of Imports Auto Group, LLC,

submitted an application to the MVC for a New Jersey used car dealership

license in June 2016. Question Five on the license application asked, "Have the

owners, partners, or officers ever been arrested, charged or convicted of a

criminal or disorderly persons offense in this or any other state?" The response

on the application was "No."

      In September 2016, the MVC sent Hutchinson a Notice of Proposed

Denial, which stated that the MVC found Hutchinson was "not a proper person"

for   licensure,    N.J.A.C.    13:21-15.5(a)(1),    "and/or     made     willful

                                                                         A-5071-17T2
                                       2
misrepresentation(s) or omission[s] on" the application, N.J.A.C. 13:21-

15.5(a)(2). The Notice detailed that a background check revealed Hutchinson

had been convicted in 2013 of "Failure to Make a Lawful Deposit," N.J.S.A.

2C:20-9, was sentenced to five years' probation, and ordered to pay "$80,155.00

in [f]ines." The Notice provided that Hutchinson could request a hearing with

the MVC within twenty-five days if he wished to contest the proposed denial.

      Hutchinson requested a hearing. The MVC scheduled a pre-hearing

conference with MVC compliance officer Ernie DiStefano in October 2016.

DiStefano described the pre-hearing conference as "an informal meeting" at

which the MVC "just get[s] information from the applicant." At the end of the

conference, DiStefano instructed Hutchinson to submit a copy of his bachelor's

degree and four character reference letters to the MVC, and Hutchinson waived

his right to a hearing before an Administrative Law Judge (ALJ). Hutchinson

provided the documents to the MVC in November 2016.

      On December 21, 2016, the MVC notified Hutchinson that his license

application was denied and provided an Explanation of Denial dated December

20, 2016.   The Explanation of Denial stated the MVC "determined that

[Hutchinson is] not eligible for a used car dealer's license" because of

Hutchinson's 2013 conviction for "Failure to Make [a] Lawful Deposit." The


                                                                       A-5071-17T2
                                      3
Explanation of Denial detailed that "[d]uring the pre-hearing conference,

[Hutchinson] advised that the charge stemmed from the misappropriation of

funds and that [he was] contracted by a company to handle payroll services and

it was subsequently found that monies were misallocated." The Notice further

stated that "based on the circumstances of the theft," Hutchinson's "prior

financial conduct shows the propensity to misuse financial privileges and for

these reasons [Hutchinson's] application for a car dealer's license is denied."

      The Explanation of Denial letter, however, stated the denial was "not a

final order," and that the "matter will be forwarded to the Office of

Administrative Law [OAL] for a hearing." DiStefano later testified that the

matter was transferred to the OAL because although the MVC did not give much

weight to the character reference letters Hutchinson submitted following the pre -

hearing conference, the MVC concluded that a hearing was necessary to

determine "[w]hether or not the evidence submitted for rehabilitation was

enough to allow [Hutchinson] to be licensed based on the crime that he

committed."

      On September 27, 2017, an ALJ held a hearing on the matter. Hutchinson,

DiStefano, and the Manager of the Business Licensing Bureau at the MVC,

Hector Maldonado, testified.


                                                                          A-5071-17T2
                                        4
      On March 5, 2018, the ALJ issued an initial decision finding Hutchinson

had "started Paymaster Payroll Services in 2001," and his 2013 conviction for

"Theft—Illegal Retention" 1 stemmed from his operation of that business. The

ALJ further found that Hutchinson's application inaccurately stated that

Hutchinson had never been "arrested, charged, or convicted of a criminal or

disorderly persons offense."

      Hutchinson testified that, at the time the application was completed, he

did not believe he had been arrested in 2013 because he turned himself in to the

Monmouth County Prosecutor's Office and was not handcuffed by police, and

he did not believe he was convicted because he did not have a jury trial. He also

testified his landlord filled out his dealership application, and he told his

landlord about his criminal history at the time the landlord completed the

application.   Hutchinson further testified he was surprised to discover his

landlord had indicated he did not have a criminal history on his application.

When asked why his landlord filled out his application, Hutchinson replied that




1
  As noted by the ALJ, the parties refer to Hutchinson's conviction as "'failure
to make the required disposition of property received', pursuant to N.J.S.A.
2C:20-9[, but] [t]he Judgment of Conviction referred to this as 'Theft—Illegal
Retention.'"
                                                                         A-5071-17T2
                                       5
he "had to do several things, [he] had to pay the rent, [he] had to —there was

many things [he] was doing at the same time."

      The ALJ found Hutchinson not to be a credible witness, noting that:

            [H]e did not respond "Yes" that he had been convicted
            because there was no trial; he pleaded guilty, which he
            does not consider a "conviction." [Hutchinson's]
            testimony was therefore that he had answered "No" to
            his landlord when asked about arrests and convictions.
            But later he testified that he in fact gave his landlord
            the truthful information, and was surprised to later learn
            that "No" had been written on the application, and
            therefore his only fault was in failing to review the
            application before signing it.

The ALJ found Hutchinson's testimony inconsistent and "disconcerting" and did

not find credible Hutchinson's testimony that his landlord filled out his

application. The ALJ found as a matter of fact that Hutchinson "completed and

submitted his application for a New Jersey Used Motor Vehicle Dealer License

on his own without any participation of his landlord," and intentionally failed to

disclose his conviction on his application.

      The ALJ further determined that Hutchinson was not a "proper person"

for licensure within the meaning of N.J.A.C. 13:21-15.3(a)(2).           The ALJ

determined that "N.J.A.C. 13:21-15.3(a)(2) requires a 'proper person' to be of

sufficient good character, taking into consideration the applicant's financial

responsibility, 'as well as whether or not the applicant has been involved in any

                                                                          A-5071-17T2
                                        6
illegal activities prior to applying for a license.'" (quoting N.J.A.C. 13:21 -

15.3(a)(2)). The ALJ accepted Maldonado's testimony that a used car dealer has

a "number of financial responsibilities," such as "responsibilities[] with respect

to . . . sales contract[s]," responsibilities to "remit monies for sales tax," as well

as privileges "with the Department of Banking and Insurance for financing

vehicles."    Maldonado explained that, given a used car dealer's financial

responsibilities, criminal background checks for applicants were "absolutely

necessary."    Maldonado stated that, in this case, the MVC considered

Hutchinson's conviction when determining if Hutchinson was a "proper person"

for licensure during its analysis of his "financial responsibility" unde r N.J.A.C.

13:21-15.3(a)(2).     The ALJ similarly determined Hutchinson's conviction

stemming       from     a    "misappropriation       of     funds"     demonstrated

"evidence . . . [Hutchinson] lack[ed] financial responsibility," and therefore

concluded that Hutchinson was not a "proper person" for licensure under

N.J.A.C. 13:21-15.3.

      The ALJ determined that an analysis under the RCOA was necessary

because Hutchinson's application was denied, in part, due to his criminal

conviction. The RCOA provides, in pertinent part, that a "licensing authority"

such as the MVC may not deny an application for licensure on the basis of the


                                                                              A-5071-17T2
                                          7
applicant's criminal conviction unless that conviction "relates adversely" to the

occupation or business and the licensing authority "explain[s] in writing" ho w

the conviction relates to "the license or certificate sought" based on specifically

enumerated factors. N.J.S.A. 2A:168A-2.

      Hutchinson argued that the MVC was required to provide the written

explanation as to how his conviction related adversely to his application prior to

the hearing before the ALJ, but the ALJ concluded that "[r]egardless

of . . . whether the [MVC] went point-by-point through the RCOA in its denial

letters, both parties had the opportunity to make RCOA arguments at the

[h]earing." In his initial decision, the ALJ analyzed the evidence presented at

the hearing in great detail and made findings as to each of the following RCOA

factors enumerated in N.J.S.A. 2A:168A-2:

            (a) The nature and duties of the occupation, trade,
            vocation, profession or business, a license or certificate
            for which the person is applying;

            (b) Nature and seriousness of the crime;

            (c) Circumstances under which the crime occurred;

            (d) Date of the crime;

            (e) Age of the person when the crime was committed;

            (f) Whether the crime was an isolated or repeated
            incident;

                                                                           A-5071-17T2
                                        8
            (g) Social conditions which may have contributed to
            the crime;

            (h) Any evidence of rehabilitation, including good
            conduct in prison or in the community, counseling or
            psychiatric treatment received, acquisition of
            additional academic or vocational schooling, successful
            participation in correctional work-release programs, or
            the recommendation of persons who have or have had
            the applicant under their supervision.

            [N.J.S.A. 2A:168A-2(a) to -2(h).]

      The ALJ then determined the MVC "met its burden of proving that the

[RCOA] did not preclude the [MVC] from denying [Hutchinson's] license

application."   The ALJ recommended that the MVC's decision to deny

Hutchinson his license be affirmed and filed his decision with the Chief

Administrator of the MVC.

      Hutchinson filed exceptions to the ALJ's decision. The MVC adopted the

ALJ's findings and recommendation by final decision dated May 30, 2018. This

appeal followed.

      Hutchinson presents the following arguments for our consideration:

            POINT I

            PURSUANT TO N.J.S.A. 39:10-19, THE ONLY
            CRIMES THAT ARE RELEVANT TO BEING
            LICENSED AS A MOTOR VEHICLE DEALER ARE
            THOSE      INVOLVING      FRAUD      OR

                                                                      A-5071-17T2
                                      9
            MISREPRESENTATION IN THE SALE OF A
            MOTOR VEHICLE.

            POINT II

            BECAUSE THE MVC DID NOT UNDERTAKE A
            PROPER      ANALYSIS       UNDER     THE
            REHABILITATED CONVICTED OFFENDERS ACT
            PRIOR TO TRANSMITTING THE MATTER TO THE
            OAL, ITS DENIAL OF THE LICENSE WAS PER SE
            INVALID AND MUST BE REVERSED.

            POINT III

            THE ANALYSIS OF THE FACTORS UNDER THE
            REHABILITATED CONVICTED OFFENDERS ACT
            WAS FLAWED.

                                        II.

      Our role in reviewing final agency determinations is "limited." Allstars

Auto Grp., Inc. v. N.J. Motor Vehicle Comm'n, 234 N.J. 150, 157 (2018). "An

administrative agency's final quasi-judicial decision will be sustained unless

there is a clear showing that it is arbitrary, capricious, or unreasonable, or that

it lacks fair support in the record." Russo v. Bd. of Trs., Police & Firemen's Ret.

Sys., 206 N.J. 14, 27 (2011) (quoting In re Herrmann, 192 N.J. 19, 27-28

(2007)). When reviewing an agency's final determination, the appellate court is

limited to considering whether "the agency follow[ed] the law," whether "the

record contains substantial evidence to support the findings on which the agency


                                                                           A-5071-17T2
                                       10
based its action," and whether "the agency clearly erred in reaching a conclusion

that could not reasonably have been made on a showing of the relevant factors."

Allstars Auto Grp., 234 N.J. at 157 (quoting In re Stallworth, 208 N.J. 182, 194

(2011)).

      "A reviewing court 'must be mindful of, and deferential to, the agency's

"expertise and superior knowledge of a particular field."'" Id. at 158 (quoting

Circus Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J. 1, 10

(2009)). A reviewing court also may not "substitute its own judgment for the

agency's, even though the court might have reached a different result."

Stallworth, 208 N.J. at 194 (quoting In re Carter, 191 N.J. 474, 483 (2007)).

However, an appellate court is not bound by an agency's interpretation of the

law, which is reviewed de novo. See Allstars Auto Grp., 234 N.J. at 158.

      We first hold that Hutchinson's application was properly denied because

he "made a willful misrepresentation or omission" on his license application.

N.J.A.C. 13:21-15.5(a)(2). N.J.A.C. 13:21-15.5 allows the MVC to "deny an

application for a license" if an applicant engages in enumerated activities.

N.J.A.C. 13:21-15.5(a). In pertinent part, the regulation provides that the MVC

may deny an application if "the applicant has made a willful misrepresentation

or omission in an application for a dealer license." N.J.A.C. 13:21-15.5(a)(2).


                                                                         A-5071-17T2
                                      11
      Hutchinson submitted his application as the sole owner and operator of

Imports Auto Group, LLC. It included a misrepresentation and omission; the

application states that none of the owners had been arrested or convicted of a

crime, but Hutchinson had been arrested and convicted of a criminal theft

offense. The ALJ found Hutchinson "completed and submitted his application

for a New Jersey Used Motor Vehicle Dealer License on his own without any

participation of his landlord," and intentionally failed to disclose his conviction

on his application. The MVC adopted that finding in its final administrative

decision. The ALJ's and MVC's determinations are supported by sufficient

credible evidence, Allstars Auto Grp., 234 N.J. at 157, and we therefore affirm

the MVC's denial of Hutchinson's application on the basis of his willful

misrepresentation on his license application, N.J.A.C. 13:21-15.5(a)(2).

      Hutchinson argues the MVC violated the RCOA by failing to provide him

with a written explanation as to how his conviction "relate[d] adversely" to t he

license in the agency's Explanation of Denial. Although the MVC provided

Hutchinson with that analysis in its final decision, Hutchinson argues the MVC

violated the RCOA by failing to provide him with an adverse relationship

analysis in its Explanation of Denial before the matter was transmitted to the

OAL. We are unpersuaded.


                                                                           A-5071-17T2
                                       12
      The issue before us is one of statutory interpretation. We must determine

if the RCOA requires licensing authorities to provide a written explanation as to

how a criminal conviction relates adversely to a license sought before a

contested case is transmitted to the OAL. Issues of statutory interpretation are

questions of law that we review de novo.           Kocanowski v. Township of

Bridgewater, 237 N.J. 3, 9 (2019). "Our objective in interpreting any statute is

to give effect to the Legislature's intent," McClain v. Bd. of Review, 237 N.J.

445, 456 (2019), and "generally, the best indicator of that intent is the statutory

language," DiProspero v. Penn, 183 N.J. 477, 492 (2005). "It is not the function

of this [c]ourt to 'rewrite a plainly-written enactment of the Legislature []or

presume that the Legislature intended something other than that expressed by

way of the plain language.'"      Ibid. (second alteration in original) (quoting

O'Connell v. State, 171 N.J. 484, 488 (2002)). Where the statutory language is

clear and unambiguous, and susceptible to only one plausible interpretation, "[a]

court should not 'resort to extrinsic interpretative aids.'" Ibid. (quoting Lozano

v. Frank DeLuca Constr., 178 N.J. 513, 522 (2004)).

      The RCOA provides that no licensing authority "may disqualify or

discriminate against an applicant for a license . . . on the grounds that the

applicant has been convicted of a crime," unless that crime "relates adversely to


                                                                           A-5071-17T2
                                       13
the occupation, trade, vocation, profession or business for which the license or

certificate is sought." N.J.S.A. 2A:168A-2. "In determining that a conviction

for a crime relates adversely to the occupation, trade, vocation, profession or

business, the licensing authority shall explain in writing how [the factors listed

in N.J.S.A. 2A:168A-2(a) to -2(h)], or any other factors, relate to the

license . . . sought." Ibid.

      The plain language of the RCOA does not support Hutchinson's claim that

the MVC was required to provide him with a written explanation of his

conviction's adverse relationship to the license prior to the MVC's final

determination.    The RCOA merely requires that "[i]n determining that a

conviction for a crime relates adversely to" the business for which the license is

sought, "the licensing authority shall explain in writing how" the statutory

factors "relate to the license or certificate sought." Ibid. The RCOA does not

require that the licensing provide its written explanation prior to the final

administrative decision denying the license sought. Cf. Maietta v. N.J. Racing

Comm'n, 183 N.J. Super. 397, 406 n.1 (App. Div. 1982), aff'd 93 N.J. 1 (1983)

(finding that although it was improper for the Racing Commission to have

denied a license application on the basis of the applicant's criminal conviction

without providing a written explanation pursuant to N.J.S.A. 2A:168A-2, the


                                                                          A-5071-17T2
                                       14
Appellate Division found a "remand to give it the opportunity to do so" was

unnecessary "because of the thoroughness with which the [ALJ] dealt with those

factors").

      Hutchinson's brief is devoid of any legal authority supporting his

contention the MVC was required to provide a written explanation as to the

factors under N.J.S.A. 2A:168A-2 prior to the MVC's final determination. His

argument appears grounded in a misconception that his matter's "transmittal to

the OAL was treated as an appeal, not as an integral part of the initial decision -

making process." The procedure employed by the MVC, however, was proper.

      N.J.A.C. 13:21-15.14 sets forth the procedure the MVC must follow when

it denies an application for a license. "[P]rior to . . . denying a motor vehicle

dealer's license . . . the Chief Administrator will send a Notice of Proposed

Disciplinary Action to the . . . applicant's business address." N.J.A.C. 13:21-

15.14(a). "[T]he . . . applicant may request a hearing concerning the proposed

disciplinary action," N.J.A.C. 13:21-15.14(b), which "must list all contested

issues of material fact, issues of law, and mitigating circumstances that the

applicant . . . intends to demonstrate," N.J.A.C. 13:21-15.14(c).        "Prior to

scheduling a formal hearing, the Chief Administrator may . . . elect to conduct

a pre[-]hearing conference," N.J.A.C. 13:21-15.14(f), and "[i]f there are no


                                                                           A-5071-17T2
                                       15
material facts in dispute or specific mitigating circumstances subject to

proof . . . the Chief Administrator shall issue a Final Administrative

Determination appealable only to the Appellate Division," N.J.A.C. 13:21-

15.14(f).

      However, if the Chief Administrator "finds that there exist issues of

material fact or potentially mitigating circumstances, the matter will be referred

for a hearing." N.J.A.C. 13:21-15.14(d). "That hearing may be conducted by

the Commission itself or referred to the OAL for consideration by an [ALJ] as a

contested case pursuant to N.J.S.A. 52:14B-2 and -9." Allstars Auto Grp., 234

N.J. at 160. A contested case is, in pertinent part, a proceeding, "including any

licensing proceeding, in which the legal rights, duties, obligations, privileges,

benefits or other legal relations of specific parties are required . . . by statute to

be determined by an agency by decisions, determinations, or orders, addressed

to them or disposing of their interests, after opportunity for an agency hearing."

N.J.S.A. 52:14B-2. "Administrative adjudication continues to be the agency's

responsibility, although it is still usually effectuated through a bifurcated

process in which the hearing and decisional phases are handled separately."

Allstars Auto Grp., 234 N.J. at 161 (quoting In re Appeal of Certain Sections of

Unif. Admin. Procedure Rules, 90 N.J. 85, 91 (1982)). "[T]he decision whether


                                                                              A-5071-17T2
                                        16
to refer the case to an ALJ initially before finally deciding the case remains with

the [Chief Administrator]," ibid., and the Chief Administrator retains "the power

to make the final decision on the merits," ibid. (quoting In re Carberry, 114 N.J.

574, 584-85 (1989)).

      Here, Hutchinson's application for a used car dealership license was

processed in accordance with the requisite procedure. He received the MVC's

initial Notice of Proposed Denial, contested that decision, and met with

DiStefano for a pre-hearing conference. Following that conference, the MVC

determined    "that    there   exist[ed]        issues   of . . . potentially   mitigating

circumstances," N.J.A.C. 13:21-15.14(d), and transferred the case for a hearing

before an ALJ, see Allstars Auto Grp., 234 N.J. at 160. DiStefano testified the

matter was transferred for the ALJ to determine "[w]hether or not the evidence

submitted for rehabilitation was enough to allow [Hutchinson] to be licensed

based on the crime that he committed . . . [because] it wasn't so cut and dry."

      The ALJ made his findings of fact and conducted a detailed analysis of

how Hutchinson's conviction related adversely to the license he sought under

each of the RCOA's statutory factors. See N.J.S.A. 2A:168A-2(a) to -2(h). The

MVC adopted the ALJ's findings and conclusions, and provided its final

administrative decision in writing to Hutchinson. Ibid.; cf. Maietta, 183 N.J.


                                                                                  A-5071-17T2
                                           17
Super. at 406 n.1 (declining to remand the matter back to the Racing

Commission to conduct the necessary analysis under the RCOA where the ALJ

appropriately analyzed the statutory factors). We therefore conclude the MVC

properly provided Hutchinson with the required written explanation as to how

his conviction related adversely to the license he sought.

      Hutchinson further argues the ALJ's analysis of the relevant RCOA factors

was flawed.     We reject the contention because the ALJ's analysis and

conclusions under the RCOA are supported by sufficient, credible evidence in

the record. See Allstars Auto Grp., 234 N.J. at 157.

      Hutchinson last argues the MVC was not permitted to consider his

conviction in determining whether he was a proper person for licensure under

N.J.A.C. 13:21-15.3 because the Motor Vehicle Certificate of Ownership Law

mandates that the MVC is only able to deny a license on the basis of a conviction

involving fraud or misrepresentation in the sale of a motor vehicle. See N.J.S.A.

39:10-19.   We find that this argument lacks merit sufficient to warrant

discussion in a written opinion. See R. 2:11-3(e)(1)(E). We add only that we

"accord administrative regulations a presumption of reasonableness," In re

N.J.A.C. 7:26B, 128 N.J. 442, 449 (1992), and that N.J.A.C. 13:21-15.3 is not

plainly at odds with the broad language of N.J.S.A. 39:10-19, see Shim v.


                                                                         A-5071-17T2
                                      18
Rutgers, 191 N.J. 374, 390 (2007). We reject Hutchinson's arguments to the

contrary.

      Affirmed.




                                                                   A-5071-17T2
                                   19